UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2255


HUI CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2012                   Decided:   August 23, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Derek C. Julius, Senior Litigation Counsel,
Glen T. Jaeger, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hui Chen, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying    her     motion   to    reopen.        We    have    reviewed      the

administrative record and Chen’s contentions, and conclude that

the Board did not abuse its discretion in denying Chen’s motion.

See   8   C.F.R.   § 1003.2(a)    (2012).       We    accordingly    deny   the

petition for review for the reasons stated by the Board.               See In

re:   Chen,    (B.I.A.   Oct.    21,   2011).    We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                              PETITION DENIED




                                       2